Citation Nr: 1817809	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  17-43 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cluster headaches.


REPRESENTATION

Veteran represented by:	Brett Buchanan, Esq.


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1965 to May 1967.  During his period of service, the Veteran earned the National Defense Service Medal, Vietnam Service Medal, and Republic of Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement service connection for cluster headaches.

The April 2015 rating decision also denied entitlement to service connection for sleep apnea, entitlement to service connection for coagulation disorder, and entitlement to service connection for actinic keratosis.  These matters were also listed as issues in the July 2017 Statement of the Case (SOC).  However, the Veteran's substantive appeal explicitly indicated that he was only appealing the issues of entitlement to service connection for cluster headaches and entitlement to service connection for sleep apnea.  Thus, the coagulation disorder and actinic keratosis issues were not perfected for appeal.  See generally 38 U.S.C. § 7105 (2012).

Additionally, during the period of appeal, the RO granted service connection for sleep apnea in a September 2017 rating decision.  Therefore, that claim has been resolved and is no longer before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see 38 C.F.R. § 20.200 (2017).


FINDINGS OF FACT

On December 15, 2017, prior to the promulgation of a decision by the Board, the Veteran's representative submitted a written communication, withdrawing the Veteran's appeal with respect to the issue of entitlement to service connection for cluster headaches.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issue of entitlement to service connection for cluster headaches.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In the present case, the Veteran perfected his appeal of the April 2015 denial of entitlement to service connection for cluster headaches.  On December 15, 2017, the Veteran's representative submitted written correspondence indicating a request to withdraw all issues on appeal.  This withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2017).  

Thus, the Board finds that there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and the Veteran's claim for entitlement to service connection for cluster headaches is dismissed.





	(CONTINUED ON NEXT PAGE)



ORDER

The appeal as to the claim of entitlement to service connection for cluster headaches is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


